MEMORANDUM OPINION


No. 04-04-00693-CV
IN RE CARLO G. MENCHACA and Magda Luz Menchaca
Original Mandamus Proceeding (1)

PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	December 8, 2004
PETITION FOR WRIT OF MANDAMUS DENIED
 
 On September 22, 2004, the trial court signed two orders: (1) Order On Plaintiff's Discovery
Motions Heard On September 15, 2004 and (2) Order On Defendants' Discovery Motions Heard On
September 15, 2004.  On October 4, 2004, relators filed a petition for writ of mandamus, asserting the
trial court erred in signing both orders.  Relators also filed a Motion for Emergency Relief, which this
court granted, staying the trial court's Order On Plaintiff's Discovery Motions Heard On September
15, 2004 pending final disposition of the petition for writ of mandamus.
 This court has determined that relator is not entitled to the relief sought in the petition for writ
of mandamus.  Accordingly, we LIFT the stay of the trial court's September 22, 2004 order imposed
by this court's order of October 4, 2004.  The petition is DENIED.  Tex. R. App. P. 52.8(a).  Relator
shall pay all costs incurred in this proceeding.
								PER CURIAM
1.   This proceeding arises out of Cause No. 2004-CVF-000424-C3 styled V.L. Garza Roofing & Remodeling, Inc.
v. Carlo G. Menchaca, Magda Luz Menchaca, Individually and d/b/a Spanish Oaks, filed in County Court at Law No. 2,
Webb County, Texas.